AO 106 (Rev. 04/10) Application for a Search Warrant

UNITED STATES DISTRICT COURT

for the
Middle District of Pennsylvania

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Case No.

One White and Pink Iphone, Model A1687, with IC
579C-E2944A

D4 ime oy
(Described in Attachment A)

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that 1 have reason to believe that on the following person or property (identify the person or describe the

PERERA Re SAG Ban cf wanes RiSdePAa1687, with IC 579C-E2944A (Described in Attachment A)

 

located in the Middle District of Pennsylvania  , there is now concealed (identify the

person or describe the property to be seized):
Evidence of the illegal distribution of Controlled Substances(Described in Attachment B)

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
oh evidence of a crime;
contraband, fruits of crime, or other items illegally possessed;
& property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
21 U.S.C. § 841 Iifegal distribution of controlled substances
21 U.S.C. § 846 Conspiracy to Distribute Controlled Substances

The application is based on these facts:

See attached Affidavit in support of Search Warrant.

rf Continued on the attached sheet.
[1 Delayed notice of days (give exact ending date if more than30 days: ——s—C_—sé#ds is requested

under 18 U.S.C. § 3103a 103a, the basis of which is set Ky tA
Ay A

Applicant's signature

Yee Agent, Ryan Kovach

Printed name and title

Sworn to before me and signed in my presence.

pate, May 9, 2019 KerdineMehelchiok

Uudge' Ss signature

Karoline Mehalchick, U.S. Magistrate Judge

City and state: Scranton, Pennsylvania
Printed name and litle
